                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                     :
MALIBU MEDIA, LLC
                                     :

     v.                              :     Civil Action No. DKC 18-2558

                                     :
JOHN DOE
                                     :

                     MEMORANDUM OPINION AND ORDER

     Plaintiff Malibu Media, LLC (“Plaintiff”) filed this action

for copyright infringement against a John Doe defendant (“Doe”).

Presently pending is a motion to quash filed by Doe.         (ECF No. 7).

The issues have been briefed, and the court now rules, no hearing

deemed necessary.        Local Rule 105.6.    For the following reasons,

the motion to quash will be denied.

     The limited factual background in this case can be found in

a prior order granting Plaintiff’s motion for leave to serve a

third-party subpoena.       (See ECF No. 6).     Plaintiff alleges that a

single Doe defendant utilized the BitTorrent file distribution

network to download adult pornographic films subject to copyrights

held by Plaintiff.        Plaintiff identified Doe only by an Internet

Protocol address (“IP address”) assigned to a customer on a

specific   date     by     an   Internet     Service   Provider   (“ISP”).

Accordingly, Plaintiff moved to expedite discovery and serve a

third-party subpoena on the ISP prior to a Rule 26(f) conference
in order to obtain the identity of Doe.      Plaintiff’s motion was

granted on August 21, 2018, subject to numerous conditions and

limitations dictated by the sensitive nature of this action and

the uncertainty surrounding the specificity of IP addresses.    (ECF

No. 6).

     Doe filed the pending motion to quash the third-party subpoena

on October 1, 2018.   (ECF No. 7).    The motion to quash avers that

Doe lives in a three-story residential structure that is subdivided

into twelve separate units and “a large number of [other] residents

. . . may have had access to [Doe’s] router and had ample

opportunity to use Doe’s IP address, for their own purposes,

without detection.”    (Id. at 4).    In addition, Doe lives with at

least one other individual.       Thus, Doe contends that “[t]he

likelihood that an individual, other than Doe, infringed [on]

Plaintiff’s copyrights is too great to support any correlation

between Doe and the alleged violation that Plaintiff seeks to

prove.”   (Id.).   Doe argues that “the risk of reputational injury

. . . from public exposure and association with [Plaintiff’s]

allegations . . . is too great and presents an undue burden to Doe

under Fed.R.Civ.P. 45(c)(3)(A)(iv).”     (Id.).   Plaintiff counters

that Doe “does not raise any valid argument to quash the third-

party subpoena under Fed.R.Civ.P. 45(d)(3)(A)-(B).”     (ECF No. 9,

at 4-11).   In support, Plaintiff states that it used recognized

                                  2
methods for identifying Doe as an alleged infringer, the subpoena

does not subject Doe to an undue burden, its “significant interest

in discovering [Doe’s] identity outweighs [Doe’s] slight interest

in shielding his identity[,]” and granting Doe’s motion would

provide Plaintiff a right with no remedy.              (Id., at 4-11).

     Doe cannot move successfully to quash the subpoena by denying

liability.     “[I]t is well-settled that such general denials of

liability cannot serve as a basis for quashing a subpoena.”                 Third

Degree Films, Inc. v. Does 1-108, No. DKC-11-3007, 2012 WL 669055,

at *3 (D.Md. Feb. 28, 2012) (citation and internal quotation marks

omitted).    “For the court to quash the subpoena would allow a

subscriber to prevent Malibu from pursuing a potentially valid

claim simply by denying liability.”             Malibu Media, LLC v. Doe, No.

MJG-14-0747,    2014   WL   7190812,       at   *2   (D.Md.   Dec.   16,   2014).

Additionally, Doe’s “argument that the subpoena presents an undue

burden is unavailing because the subpoena is directed toward the

ISP[] and not [Doe] and accordingly does not require [Doe] to

produce any information or otherwise respond.” Third Degree Films,

Inc. v. Does 1-118, No. 11-cv-03006-AW, 2011 WL 6837774, at *3

(D.Md. Dec. 28, 2011).

     The court appreciates the potential for undue reputational

harm should Doe’s identity be made public, particularly in light

of the possibility that the alleged copyright violations were

                                       3
committed by someone other than Doe.   There is also potential for

a plaintiff to use the threat of reputational harm to abuse these

lawsuits and coerce settlements.    “But those concerns adequately

are addressed by the existing interplay of procedural rules and

this Court’s order.”    Malibu Media, LLC v. Doe, No. PWG-13-365,

2014 WL 7188822, at *9 (D.Md. Dec. 16, 2014).   Moreover, “despite

having dozens of suits in this District, there is no indication to

date that Malibu has failed to comply with the dictates of the

Federal Rules and this Court’s orders, and so there is no reason

to depart from the procedures currently in place or to buttress

the protections for subscribers that already are in place.”1   Id.

     The protections the court outlined in its August 21 order

protect Doe’s privacy interests and ensure the case does not go

forward improperly.    That order provides that Plaintiff must not

disclose Doe’s identity publicly absent further order from the

court and “may only use it to determine whether, pursuant to Rule

11(b), it has sufficient information to amend the complaint” to



     1 This fact distinguishes a case Doe relies on in the motion
to quash. See In re BitTorrent Adult Film Copyright Infringement
Cases, 296 F.R.D. 80, 89 (E.D.N.Y. 2012) (“The most persuasive
argument against permitting plaintiffs to proceed with early
discovery arises from the clear indicia, both in this case and in
related   matters,   that   plaintiffs   have  employed   abusive
litigation[] tactics to extract settlements from John Doe
defendants, and these tactics distinguish these plaintiffs from
other copyright holders.”).    Here, there is no indication that
Plaintiff is pursuing such tactics.
                                 4
name Doe as an individual defendant.       (ECF No. 6, at 5).     Further,

“[a]ny amended complaint filed by Malibu naming an individual

defendant shall be filed so that the name and any specifically

identifying information is redacted from the publicly available

court docket, with an unredacted copy filed under seal.”2            (Id.,

at 5).     In addition, as has become customary in this district

through the adjudication of similar cases, Plaintiff is authorized

to depose the individual identified as the subscriber to the IP

address.    Finally, Plaintiff may not conduct further discovery

absent a court order, and Plaintiff is prohibited from engaging in

coercive settlement negotiations.

     Accordingly, it is this 26th day of March, 2019, by the United

States District Court for the District of Maryland, ORDERED that:

     1.    The motion to quash filed by Defendant John Doe (ECF No.

7) BE, and the same hereby IS, DENIED;

     2.    The   clerk   will   transmit   copies   of   this   Memorandum

Opinion and Order to counsel for the parties.


                                            /s/
                                  DEBORAH K. CHASANOW
                                  United States District Judge




     2  Doe also purports to move for “Leave to Proceed
Anonymously.” (ECF No. 7, at 1). This is not necessary because
the August 21 order continues to grant Doe anonymity.
                                5
